AO 91 (Rev. 11/11) (NDIA 02/19) Criminal Complaint

UNITED STATES DISTRICT COURT

for the

Northern District of lowa

 

 

 

United States of America )
Vv. )
) Case No. 19-MJ-149
)
)
Raven Damien Meader Burkhow )
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of April 29, 2019 in the county of Linn in the
Northern ° District of Towa , the defendant(s) violated:
Code Section Offense Description
18 USC §§ 922(g)(3) and 924(a)(2) Possession of Firearm by User of Controlled Substance

21 USC §§ 841(a)(1) and 841(b)(1)(C) Distribution of Controlled Substance

This criminal complaint is based on these facts:

See attached Affidavit.

@# Continued on the attached sheet. x

  

 

omplainant Ssi@Mature.

Joshua D. Lupkes, ATF Special Deputy
Printed name and title

 

ow Sworn to before me and signed in my presence.
©) Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by telephone or other reliable

electronic means.
Date: April 30, 2019 gu Pe Btu

Judge's signature

 

Northern District of lowa Mark A. Roberts, United States Magistrate Judge
Printed name and title

 

Case 1:19-mj-00149-MAR Document 2 Filed 04/30/19 Page 1 of 13
IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF IOWA
CEDAR RAPIDS DIVISION
AFFIDAVIT

I, Joshua D. Lupkes, being first duly sworn, on oath, do depose and state as

follows:

1.

I am employed as a Special Agent with the lowa Division of Narcotics
Enforcement, and have served in that capacity since November of 1999. Prior
to that, I served as a Police Officer for the City of Cedar Falis for
approximately two and a half years. Iam currently assigned as a Special
Deputy with the Bureau of Alcohol Tobacco Firearms and Explosives in
Cedar Rapids, Iowa. This affidavit is submitted for the purpose of
establishing probable cause in support of a criminal complaint for RAVEN
DAMIEN MEADER BURKHOW for the crimes of distribution of cocaine in
violation of 21 U.S.C. §§ 841(a)(4) and 841(b)(1)(C) and possession of a
firearm by a user of controlled substances in violation of 18 U.S.C.

§§ 922(g)(3) and 924(a)(2).

The facts in this affidavit come from my personal observations, my training
and experience, and information obtained from other agents and witnesses.
This affidavit is intended to show merely that there is probable cause for the
requested arrest warrant and does not set forth all of my knowledge about

this matter.

Case 1:19-mj-00149-MAR Document 2 Filed 04/30/19 Page 2 of 13

 
Based on my training and experience, and the facts set forth in this affidavit,
there is probable cause to believe that RAVEN DAMIEN MEADER
BURKHOW has committed the crimes of distribution of cocaine in violation
of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C) and possession of a firearm by a
user of controlled substances in violation of 18 U.S.C. §§ 922(g)(3) and
924(a)(2).

In March of 2019, law enforcement developed a Confidential Source
(hereafter referred to as the CS) who provided information regarding
BURKHOW. The CS indicated that BURKHOW was involved in selling
firearms and multiple ounce quantities of cocaine. The CS related that
BURKHOW sold “ghost guns” which are guns manufactured privately from
unfinished receivers that do not have manufacturer serial numbers. The CS
additionally relayed that BURKHOW sells silencers, and rifles converted to
fire fully automatic. The CS provided BURKHOW’s phone number.

The CS is cooperating with law enforcement for consideration of receiving a
lesser charge or penalty for impending narcotics and firearms offenses. The
CS has no other prior criminal history.

On March 12, 2019, the CS conducted a controlled purchase of cocaine from
BURKHOW. On that date, the CS made arrangements via a messaging
application to purchase cocaine from BURKHOW in the 200 block alley
between First Avenue SE and Second Avenue SE in Cedar Rapids, Iowa.

BURKHOW informed the CS that BURKHOW had a flight lesson and could

Case 1:19-mj-00149-MAR Document 2 Filed 04/30/19 Page 3 of 13

 
meet the CS after the lesson to conduct the sale. The CS shared the
messages with law enforcement.

Before the controlled purchase, surveillance personnel observed a red Buick
LaCrosse parked in the parking lot at First Avenue and Third Street SE in
Cedar Rapids, lowa. This vehicle was registered to BURKHOW. The.
registration on the vehicle lists the color as silver, however the vehicle is
actually red in color. Surveillance personnel observed BURKHOW enter the
vehicle and travel to the Marion, Iowa, airport. Surveillance personnel then
followed BURKHOW from the airport back to the parking lot at First Avenue
SE and Third Street SE.

The CS and the CS’s vehicle were searched for contraband before the
controlled purchase and no contraband was found. Agents also provided the
CS with $1,600 in pre-serialized United States Currency. The CS was
equipped with an audio transmitter and recorder which would allow
surveillance personnel to monitor the transaction and for the transaction to
be recorded. The CS then traveled to the area of the 200 block alley between
First Avenue SE and Second Avenue SE. The CS met with BURKHOW in a
doorway which led to an apartment building located at XXX First Avenue SE.
The CS provided BURKHOW with $1,600 in pre-serialized United States
Currency, and BURKHOW gave the CS approximately one ounce of

suspected cocaine.

Case 1:19-mj-00149-MAR Document 2 Filed 04/30/19 Page 4 of 13

 
10.

Ll.

During the transaction, the CS also spoke with BURKHOW about obtaining
a rifle converted to fire fully automatic. BURKHOW told the CS that there
were five rifles that were in the process of being converted; however they

were not yet complete. The CS then left the area and drove to meet law

enforcement. Surveillance personnel observed BURKHOW depart the area

driving the vehicle described above.

After the controlled purchase of cocaine from BURKHOW, the CS met with
law enforcement and turned over the one ounce of suspected cocaine the CS
had obtained from BURKHOW and the recording equipment. The CS and
the CS’s vehicle were searched after the controlled purchase for contraband
and no contraband was found. A field test on the suspected cocaine indicated —
positive results for cocaine. This substance was found to weigh
approximately 29.2 grams as purchased, with packaging. This substance will
be submitted to the Iowa Division of Criminal Investigation Criminalistics
Laboratory in Ankeny, Iowa.

On March 14, 2019, the CS again made arrangements to purchase cocaine
from BURKHOW. The CS also requested toe purchase from BURKHOW a
handgun with a silencer. BURKHOW agreed. Surveillance personnel
established surveillance on the Buick LaCrosse. Surveillance personnel
followed BURKHOW from that residence to the parking lot located in at First

Avenue SE and Third Street SE in Cedar Rapids, [owa.

Case 1:19-mj-00149-MAR Document 2 Filed 04/30/19 Page 5 of 13

 
12.

13.

14.

The CS and the C8’s vehicle were searched for contraband before the
controlled purchase and no contraband was found. Agents provided the CS
with $3,400 in pre-serialized United States Currency. The CS was equipped
with an audio transmitter and recorder which would allow surveillance
personnel to monitor the transaction and for the transaction to be recorded.
The CS traveled to the area of the 200 block alley between First Avenue SH
and Second Avenue SE and met with BURKHOW at the door leading to the
apartments at XXX Ist Avenue SEH.

The CS provided BURKHOW with $1,600 in United States Currency in
exchange for approximately one ounce of cocaine. Additionally, the CS
provided BURKHOW with $1,800, consisting of payment of $900 for the
handgun, and $900 for the attached silencer. Following the controled
purchase, surveillance personnel observed BURKHOW depart the area
traveling in the vehicle described above.

After the controlled purchase, the CS met with law enforcement officers and

‘turned over the one ounce of suspected cocaine, the handgun, and the

suspected silencer the CS had obtained from BURKHOW. The CS and the
CS’s vehicle were searched after the controlled purchase for contraband and
no contraband was found. A field test on the suspected cocaine indicated
positive results for cocaine. This substance was found to weigh

approximately 29.0 grams as purchased, with packaging. ‘This substance will

Case 1:19-mj-00149-MAR Document 2 Filed 04/30/19 Page 6 of 13

 
15.

16.

17.

18.

be submitted to the Iowa Division of Criminal Investigation Criminalistics
Laboratory in Ankeny, Iowa.

The handgun was determined to be a 9 millimeter semi-automatic pistol
without manufacturer’s markings or serial numbers. The suspected silencer
was attached to the firearm. Both the handgun and silencer were submitted
to the ATF Firearm Technology Branch, to determine their status. The ATF
Firearm Technology Branch analyzed both items and determined they both
met the definition of a “firearm.” Additionally, the suspected silencer met the
definition as a “firearm silencer.” A query of the National Firearms Transfer
and Registration Record revealed that the silencer was not registered to
BURKHOW.

On March 26, 2019, law enforcement received the tenant list for XXX First
Avenue SE in Cedar Rapids, Towa. The tenant list indicated that RAVEN
BURKHOW was the tenant for Apartment #XXX and provided a phone
number that was the same number provided to law enforcement by the CS.
On March 29, 2019, your affiant applied for and was granted a court order 1n
the Northern District of lowa to install a GPS tracking device on the Buick
LaCrosse being operated by BURKHOW. This device was installed on
BURKHOW’s vehicle on April 01, 2019, and would allow law enforcement to
monitor the movements of the vehicle.

On April 01, 2019, the CS again made arrangements to purchase cocaine

from BURKHOW. Prior to the transaction, surveillance personnel observed

Case 1:19-mj-00149-MAR Document 2 Filed 04/30/19 Page 7 of 13

 
19.

20.

21.

BURKHOW arrive and park the Buick LaCrosse in the parking located at

Third Street SE and First Avenue SE.

The CS and the C8’s vehicle were searched for contraband before the
controlled purchase and no contraband was found. Agents provided the CS
with $3,400 in pre-serialized United States Currency. The CS was equipped
with an audio transmitter and recorder which would allow surveillance
personnel to monitor the transaction and for the transaction to be recorded.
The CS traveled to the area of the 200 block alley between First Avenue SE
and Second Avenue SE and met with BURKHOW at the door leading to the
apartments at XXX First Avenue SE.

The CS provided BURKHOW with $1,600 in United States Currency in
exchange for approximately one ounce of cocaine. The CS asked BURKHOW
about obtaining another handgun with a silencer, however BURKHOW said
he could get the CS one, but he currently did not have any. BURKHOW also
discussed an individual who was converting rifles to fire fully automatic for
BURKHOW.

After the controlled purchase from BURKHOW, the CS met with law
enforcement and turned over the one ounce of suspected cocaine the CS had
obtained from BURKHOW. The CS and the CS’s vehicle were searched after
the controlled purchase for contraband and no contraband was found. A field
test on the suspected cocaine indicated positive results for cocaine. This

substance was found to weigh approximately 29.0 grams as purchased, with

Case 1:19-mj-00149-MAR Document 2 Filed 04/30/19 Page 8 of 13

 
22.

23.

24,

25.

packaging. This substance will be submitted to the Iowa Division of Criminal
Investigation Criminalistics Laboratory in Ankeny, Iowa.

On April 15, 2019, the CS again made arrangements to purchase cocaine
from BURKHOW. Surveillance personnel established surveillance in the
area of BURKHOW’s residence located at XXX First Avenue SE.

The CS and the CS8’s vehicle were searched for contraband before the
controlled purchase and no contraband was found: Iowa Division of Narcotics
Enforcement Special Agent (“SA”) Kyle Bassett, acting in an undercover
capacity, traveled with the CS during this transaction. Agents provided the
CS with $1,600 in pre-serialized United States Currency. The CS was
equipped with an audio transmitter and recorder that would allow
surveillance personnel to monitor the transaction and for the transaction to
be recorded. The CS and SA Bassett traveled to the area of the 200 block
alley between First Avenue SE and Second Avenue SE. The CS exited the
vehicle and met with BURKHOW at the door leading to the apartments at
XXX First Avenue SE, while SA Bassett remained in the vehicle.

The CS provided BURKHOW with $1,600 in pre-serialized United States
Currency in exchange for approximately one ounce of cocaine. BURKHOW
told the CS that he would have the firearms soon, in order for the CS to
purchase them.

After the controlled purchase, the CS met with law enforcement officers and

turned over the one ounce of suspected cocaine. The CS and the CS’s vehicle

Case 1:19-mj-00149-MAR Document 2 Filed 04/30/19 Page 9 of 13

 
26.

27.

28,

were searched after the controlled purchase for contraband and no
contraband was found. A field test on the suspected cocaine indicated
positive results for cocaine. This substance was found to weigh
approximately 29.3 grams, as purchased with packaging. This substance will
be submitted to the Iowa Division of Criminal Investigation Criminalistics
Laboratory in Ankeny, Iowa.

Throughout this investigation, aided by the GPS tracking device, law
enforcement has noted that BURKHOW’s vehicle is often parked in the area
of the parking lot located at Third Street SE and First Avenue SE. This lot is
located directly east of BURKHOW’s apartment building. BURKHOW’s
vehicle often will be parked in that parking lot for extended periods of time
and typically during the overnight hours,

On April 23, 2019, the CS received messages via the messaging application
from BURKHOW. BURKHOW sent the CS two videos which show what
appears to be two different rifles being fired in a fully automatic capacity.
The CS and BURKHOW discussed via the messaging application that the CS
was interested in purchasing these firearms. On April 24, 2019, BURKHOW
advised the CS that BURKHOW would sell the CS one of the rifles on Friday,
April 26, 2019.

On April 25, 2019, your affiant applied for and was granted a search warrant
in the Northern District of lowa to search BURKHOW’s residence in Cedar

Rapids, lowa.

Case 1:19-mj-00149-MAR Document 2 Filed 04/30/19 Page 10 of 13

 
29. On April 29, 2019, the CS made arrangements to purchase cocaine from
BURKHOW along with the converted rifle with an integrated silencer.
Surveillance personnel established surveillance in the area of BURKHOW’s
residence.

30. The CS and the C9’s vehicle were searched for contraband before the
controlled purchase and no contraband was found. Agents provided the CS
with $5,600 in pre-serialized United States Currency. The CS was equipped
with an audio transmitter and recorder that would allow surveillance
personnel to monitor the transaction and for the transaction to be recorded.
The CS traveled to the area of the 200 block alley between First Avenue SE
and Second Avenue SE. The CS exited the vehicle and met with BURKHOW
at the door leading to the apartments where BURKHOW lived.

31. The CS provided BURKHOW with $1,600 in pre-serialized United States
Currency in exchange for approximately one ounce of cocaine. The CS also
provided BURKHOW with $4,000 in pre-serialized United States Currency in
exchange for the rifle.

32. After the controlled purchase, the CS met with law enforcement officers and
turned over the one ounce of suspected cocaine and the rifle. The CS and the
CS9’s vehicle were searched after the controlled purchase for contraband and
no contraband was found. This substance was found to weigh approximately
33.9 grams, as purchased with packaging. A field test on the suspected

cocaine indicated positive results for cocaine. This substance will be

Case 1:19-mj-00149-MAR Document 2 Filed 04/30/19 Page 11 of 13

 
30.

34,

3d.

36.

submitted to the Iowa Division of Criminal Investigation Criminalistics
Laboratory in Ankeny, Iowa.

The rifle was determined to be an AR style rifle chambered in .300 Blackout,
without markings or serial numbers. The rifle was equipped with an
integrated suspected silencer. The rifle will be submitted to the ATE
Firearms Technology branch to determine its status. Those results have not
yet been received.

Following this controlled purchase, law enforcement officers made contact
with BURKHOW as he exited the apartment building and detained him
pursuant to the execution of the search warrant. At that time, BURKHOW
was armed with two handguns and a belt buckle knife. Officers then
executed the search warrant at the residence.

During the search of the residence, law enforcement seized approximately
fourteen (14) firearms, eight (8) suspected silencers, and three (3) suspected
integrated silencers, suspected cocaine, thousands of rounds of ammunition, a
currency counting machine, drug paraphernalia, a large safe, and numerous
other items. The suspected cocaine weighed approximately 178 grams with
packaging. A field test on the suspected cocaine indicated positive results for
cocaine.

BURKHOW was advised of his Miranda rights. In a subsequent interview,

BURKHOW admitted that he was a user of controlled substances.

Case 1:19-mj-00149-MAR Document 2 Filed 04/30/19 Page 12 of 13

 
BURKHOW also stated there were guns and gold bars in the safe, however
would not provide law enforcement with a combination to the safe.

37. Based on the foregoing information, your affiant believes probable cause
exists for a criminal complaint for RAVEN BURKHOW for the crimes of
distribution of cocaine in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C)
and possession of a firearm by a user of controlled substances in violation of

18 U.S.C. §§ 922(¢)(8) and 924(a)(2).

I declare under the penalty of perjury that the above-foregoing facts and

circumstances are true and correct to the best of my knowledge and belief.

Executed this 3° day of bere , 2019. Zz
Vp i

re hu aa A

] Cee
Benes of Alcohol Tobacco Firearms
and Explosives

Subscribed and sworn to before me this 30 day of Awl , 2019.

A (LAX

Mark A. Roberts
United States Magistrate Judge

Northern District of lowa

 

Case 1:19-mj-00149-MAR Document 2 Filed 04/30/19 Page 13 of 13
